COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-15-00370-CR

Andre Kimble                               §       From Criminal District Court No. 3

                                           §       of Tarrant County (1396543D)

v.                                         §       May 12, 2016

                                           §       Opinion by Justice Dauphinot

The State of Texas                         §       (nfp)

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s written judgment. It is ordered that the

written judgment of the trial court is affirmed.


                                      SECOND DISTRICT COURT OF APPEALS


                                      By _/s/ Lee Ann Dauphinot______________
                                         Justice Lee Ann Dauphinot